Gardner, Presiding Judge.
1. This case involves the offense of soliciting for prostitution or for a prostitute. The evidence is quite voluminous and necessarily involves considerable, obscene language. We do not deem it necessary to relate this evidence in this opinion. Suffice it to say that the evidence against the defendant is overwhelmingly in favor of his conviction.
2. The one special ground covers twelve pages and is only a reiteration of what occurred on various incidents during the progress of the trial. It contains nothing worthy of causing a reversal of the judgment.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.